UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. China Yida Holding, Co. (Exact name of registrant as specified in its charter) DELAWARE 000-26777 50-0027826 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employee Identification No.) 28/F Yifa Building No. 111 Wusi Road Fuzhou, Fujian, P. R. China (Address of principal executive offices) (Zip Code) 86 (591) 2830 8999 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Shares outstanding as of August 9, 2011 Common stock, $ 0.001par value INDEX JUNE 30, 2011 PART I— FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Income and Comprehensive Income for the three and six months ended June 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for thesix months ended June 30, 2011 and 2010 3 Notes to the Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II— OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. (Removed and Reserved) 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 33 PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Other receivables, net Advances and prepayments Deferred tax assets Total current assets Property and equipment, net Construction in progress Intangible assets, net Long-term prepayments Deferred tax assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Short-term loans $ $ Long-term debt, current portion - Accounts payable Current obligation under airtime rights commitment Accrued expenses and other payables Taxes payable Deferred tax liabilities - Total current liabilities Long-term obligation under airtime rights commitment Long-term debt Total liabilities Commitments and contingencies Stockholders' equity Preferred stock ($0.001 par value, 10,000,000 shares authorized, none issued and outstanding) - - Common stock ($0.0001 par value, 100,000,000 shares authorized, 19,551,785 issued and outstanding as of June 30, 2011 and December 31, 2010 Additional paid in capital Accumulated other comprehensive income Retained earnings Statutory reserve Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Six Months Ended June 30, Three Months Ended June 30, Net revenue Advertisement $ Tourism Cost of revenue Advertisement Tourism Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Income from operations Other income (expense) Other income (expense), net ) ) ) Interest income Interest expenses ) - ) - ) Income before income tax and non-controlling interest Less: Provision for income tax Net income Net loss attributed to non-controlling interest Net income attributable to China Yida Holding Co. Other comprehensive income Foreign currency translation gain Comprehensive income $ Earnings per share - Basic $ - Diluted $ Weighted average shares outstanding - Basic - Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Stock- based compensation Deferred tax - Changes in operating assets and liabilities: Accounts receivable ) - Other receivables, net ) ) Advances and prepayments ) Accounts payable ) ) Accrued expenses and other payables Taxes payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Due from related party - ) Additions to property and equipment ) ) Additions to construction in progress ) ) Additions to long-term prepayments for acquisition of property and equipment ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from non-controlling interest - Repayment of loan from non-controlling interest - Net proceeds from issuance of common stock - Payments of obligation under airtime rights commitment ) - Repayment of long-term loans ) - Proceeds from long-term loans - Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, ENDING OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: Non-cash investing and financing activities: Capitalized interest in construction in progress $ $ Cash paid during the period for: Income tax $ $ Interest $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 CHINA YIDA HOLDING CO. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. ORGANIZATION AND DESCRIPTION OF BUSINESS China Yida Holding Co. (“China Yida”) and its subsidiaries(collectively the "Company”, “we”, “us”, or“our”) engage in tourism and advertisement businesses in the People’s Republic of China. Keenway Limited was incorporated under the laws of the Cayman Islands on May 9, 2007 for the purpose of functioning as an off-shore holding company to obtain ownership interests in Hong Kong Yi Tat International Investment Co., Ltd (“Hong Kong Yi Tat”), a company incorporated under the laws of Hong Kong.Immediately prior to the Merger (defined below), Mr. Chen Minhua and his wife, Ms. Fan Yanling, were the majority shareholders of Keenway Limited. On November 19, 2007, we entered into a share exchange and stock purchase agreement with Keenway Limited, Hong Kong Yi Tat, and withthe shareholders of Keenway Limited at that time, including Chen Minhua, Fan Yanling, Zhang Xinchen, Extra Profit International Limited, and Lucky Glory International Limited (collectively, the “Keenway Limited Shareholders”), pursuant to which in exchange for all of their shares of Keenway Limited common stock, the Keenway Limited Shareholders received 90,903,246 newly issued shares of our common stock and 3,641,796 shares of our common stock which was transferred from some of our then existing shareholders (the “Merger”). As a result of the closing of the Merger, theKeenway Limited Shareholders owned approximately 94.5% of our then issued and outstanding shares on a fully diluted basis and Keenway Limited became our wholly owned subsidiary. Hong Kong Yi Tat was incorporated as the holding company of our operating entities, Fujian Jintai Tourism Development Co., Ltd., and Fujian Jiaoguang Media Co., Ltd., Yida (Fujian) Tourism Group Limited, and Fujian Yida Tulou Tourism Development Co., Ltd. (“Tulou”).Hong Kong Yi Tat does not have any other operation. Fujian Jintai Tourism Development Co., Ltd. (“Fujian Jintai”) has a wholly owned subsidiary, Fuzhou Hongda Commercial Services Co., Ltd., (“Hongda”).The operation of Fujian Jintai is to develop the Great Golden Lake, one of our tourism destinations. Hongda does not have any operation except for owning 100% of the ownership interest in Fuzhou Fuyu Advertising Co., Ltd. (“Fuyu”) which is engaged in the operations of our media business. On March 15, 2010, Hongda entered into an equity transfer agreement with Fujian Yunding Tourism Industrial Co., Ltd, (currently known as Yida (Fujian) Tourism Group Limited, “Fujian Yunding”), pursuant to which Fujian Yunding acquired 100% of the issued and outstanding shares of Fuyu from Hongda at the aggregate purchase price of RMB 3,000,000.As a result, Fujian Yunding became the 100% holding company of Fuyu. Fujian Jintai originally also owned 100% of the ownership interest in Fujian Yintai Tourism Co., Ltd. (“Yintai”). On March 15, 2010 Fujian Jintai entered into an equity transfer agreement with Fujian Yunding, pursuant to which Fujian Yunding acquired 100% of the issued and outstanding common stock of Yintai from Fujian Jintai at the aggregate purchase price of RMB 5,000,000. As a result, Yintai became a wholly owned subsidiary of Fujian Yunding.Yintai was deregistered on November 18, 2010. Fujian Yida Tulou Tourism Development Co., Ltd.’s (“Tulou”) primary business relates to the operation of the Hua’An Tulou cluster, one of our tourism destinations. On April 12, 2010, our operating subsidiary “Fujian Yunding Tourism Industrial Co., Ltd.” changed its name to “Yida (Fujian) Tourism Group Limited” for our expanding business in operations of domestic tourism destinations in China by acquiring new tourism destinations. Yida (Fujian) Tourism Group Limited’s (“Fujian Yida”) primary business relates to the operations of our Yunding tourism destination and all of our newly engaged tourism destinations, and the management of our media business. On March 16, 2010, Fujian Yida formed a wholly owned subsidiary, Yongtai Yunding Resort Management Co., Ltd. (“Yongtai Yunding”) which currently has no material business operations. We plan to develop Yongtai Yunding into a business entity primarily focusing on the operations of our Yunding tourism destination. Fujian Jiaoguang Media Co., Ltd. (“Fujian Jiaoguang”) and the Company’s contractual relationship comply with the requirements of the Accounting Standard Codification ("ASC") 810, to consolidate Fujian Jiaoguang’s financial statements as aVariable Interest Entity. During the current period, Fujian Jiaoguang had no material business operations. Fuzhou Fuyu Advertising Co., Ltd. (“Fuyu”) concentrates on the mass media segment of our business.Its primary business is focused on advertisements, including media publishing, television, cultural and artistic communication activities, and performance operation and management activities. On April 15, 2010, we entered into agreement with Anhui Xingguang Group to set up a new subsidiary – Anhui Yida Tourism Development Co, Ltd. ("Anhui Yida")by investing 60% of the equity interest, and Anhui Xingguang Group owns 40% of the equity interest of Anhui Yida. The total paid-in capital of Anhui Yida was $14,687,307 (equals RMB 100 million). Anhui Yida's primary business relates to the operation of our tourism destinations, specifically, Ming dynasty culture tourist destination. 4 CHINA YIDA HOLDING CO. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. ORGANIZATION AND DESCRIPTION OF BUSINESS (CONTINUED) On July 6, 2010 Fujian Yida formed a wholly owned subsidiary, Jiangxi Zhangshu (Yida) Tourism Development Co., Ltd. (“Jiangxi Zhangshu”) which currently has no material business operations. The total paid-in capital of Jiangxi Zhangshu was $1,762,477 (equals RMB 12 million). We plan to develop Jiangxi Zhangshu into a business entity primarily focusing on the operations of a new tourist destination. On July 7, 2010 Fujian Yida formed a wholly owned subsidiary, Jiangxi Fenyi (Yida) Tourism Development Co., Ltd. (“Jiangxi Fenyi”) which currently has no material business operations. The total paid-in capital of Jiangxi Fenyi was $2,937,461 (equals RMB 20 million). We plan to develop Jiangxi Fenyi into a business entity primarily focusing on the operations of a new tourist destination. On June 24, 2011, Fujian Yida formed a wholly owned subsidiary, Fujian Yida Travel Service Co., Ltd (the “Yida Travel”), which currently has no material business operations.The total paid-in capital of Yida Travel was $1,546,670 (equals to RMB 10 million).We plan to conduct domestic and international travel services in China, including operating the direct sales of travel services for our current tourist destinations at the Great Golden Lake, Yunding Recreational Park, and Hua’An Tulou Cluster, and our three tourist destinations currently under construction, Ming Dynasty Entertainment World, China Yang-sheng (Nourishing Life) Paradise, and the City of Caves. 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a. Basis of presentation The accompanying condensed consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America.The functional currency is the Chinese Renminbi, however the accompanying condensed consolidated financial statements have been translated and presented in United States Dollars ($). The unaudited condensed consolidated financial statements include all adjustments including normal recurring adjustments necessary to present fairly the consolidated financial position, results of operations and cash flows of the Company for the periods presented. The results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of operating results expected for the full year or future interim periods. These unaudited condensed consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report of Form 10-K for the year ended December 31, 2010, filed on March 16, 2011. b. Principles of consolidation The accompanying condensed consolidated financial statements include the accounts ofChina Yidaand its wholly-owned subsidiaries Keenway Limited, Hong Kong Yi Tat, Fujian Jintai, Fuyu, Hongda, Fujian Yida, Tulou, Anhui Yida, Yongtai Yunding, Jiangxi Zhangshu, Jiangxi Fenyi, Yida Travel and the accounts ofits variable interest entity, Fujian Jiaoguang. All significant inter-company accounts and transactions have been eliminated in consolidation. Consolidation of Variable Interest Entities According to the requirements of ASC 810, an Interpretation of Accounting Research Bulletin No. 51 that requires a Variable Interest Entity ("VIE"), the Company has evaluated the economic relationships of Fujian Jiaoguang which signed an exclusive right agreement with the Company. Therefore, Fujian Jiaoguang is considered to be a VIE, as defined by ASC Topic 810-10, of which the Company is the primary beneficiary. The carrying amount and classification of Fujian Jiaoguang’s assets and liabilities included in the Condensed Consolidated Balance Sheets are as follows: June 30, December 31, Total current assets* $ $ Total assets Total current liabilities# Total liabilities $ $ * Including intercompany receivables of $11,278,137 and $11,001,921 as at June 30, 2011 and December 31, 2010 to be eliminated in consolidation. # Including intercompany payables of $7,645,493 and $7,086,393 as at June 30, 2011 and December 31, 2010 to be eliminated in consolidation. 5 CHINA YIDA HOLDING CO. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) c. Use of estimates and assumptions The preparation of the condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the amount of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. However, actual results could differ materially from those results. The most significant estimates reflected in the condensed consolidated financial statements include depreciation, useful lives of property and equipment, deferred income taxes, useful life of intangible assets and contingencies. Estimates and assumptions are periodically reviewed and the effects of revisions are reflected in the condensed consolidated financial statements in the period they are determined to be necessary. d. Impairment The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable through the estimated undiscounted cash flows expected to result from the use and eventual disposition of the assets. Whenever any such impairment exists, an impairment loss will be recognized for the amount by which the carrying value exceeds the fair value. Assets are grouped and evaluated at the lowest level for their identifiable cash flows that are largely independent of the cash flows of other groups of assets. The Company considers historical performance and future estimated results in its evaluation of potential impairment and then compares the carrying amount of the asset to the future estimated cash flows expected to result from the use of the asset. If the carrying amount of the asset exceeds estimated expected undiscounted future cash flows, the Company measures the amount of impairment by comparing the carrying amount of the asset to its fair value. The estimation of fair value is generally measured by discounting expected future cash flows as the rate the Company utilizes to evaluate potential investments. The Company estimates fair value based on the information available, judgments and projections are considered necessary. There was no impairment of long-lived assets as of June 30, 2011 and December 31, 2010. e. Revenue recognition Revenue is recognized at the date of service rendered to customers when a formal arrangement exists, the price is fixed or determinable, the services rendered, no other significant obligations of the Company exist and collectability is reasonably assured. Payments received before satisfaction of all of the relevant criteria for revenue recognition are recorded as unearned revenue. Revenues from advance resort ticket sales are recognized when the tickets are used. Revenues from our contractors who have tourism contracts with us are generally recognized over the period of the applicable agreements commencing with the tourists visiting the resort. The Company also sells admission and activities tickets for a resort which the Company has the management right. The Company sells the television airtime to third parties. The Company records advertising sales when advertisements are aired. The Company has no allowance for product returns or sales discounts because services that are rendered and accepted by the customers are normally not refundable and discounts are normally not granted after service has beenrendered. f. Advertising costs The Company expenses the cost of advertising as incurred or, as appropriate, the first time the advertising takes place. Advertising costs for the six months ended June 30, 2011 and 2010 were $230,804 and $392, 845, respectively. Advertising costs for the three months ended June 30, 2011 and 2010 were $170,219 and $286,541, respectively recorded under selling expenses. 6 CHINA YIDA HOLDING CO. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) g. Post-retirement and post-employment benefits Full time employees of subsidiaries of the Company participate in a government mandated multi-employer defined contribution plan pursuant to which certain pension benefits, medical care, employee housing, and other welfare benefits are provided to employees. Chinese labor regulations require that the subsidiaries of the Company make contributions to the government for these benefits based on a certain percentages of employees’ salaries. The Company has no legal obligation for the benefits beyond the contributions made. The total amounts for such employee benefits, which were expensed as incurred, were $88,568 and $64,666 for the six months ended June 30, 2011 and 2010, respectively and were $46,605 and $34,765 for the three months ended June 30, 2011 and 2010 respectively.Other than the above, neither the Company nor its subsidiary provide any other post-retirement or post-employment benefits. h. Foreign currency translation The Company uses the United States dollar ("U.S. dollars") for financial reporting purposes. The Company's subsidiaries maintain their books and records in their functional currency, being the primary currency of the economic environment in which their operations are conducted. In general, for consolidation purposes, the Company translates the subsidiaries' assets and liabilities into U.S. dollars using the applicable exchange rates prevailing at the balance sheet dates, and the statements of income are translated at average exchange rates during the reporting periods. Gain or loss on foreign currency transactions are reflected on the income statement. Gain or loss on financial statement translation from foreign currency are recorded as a separate component in the equity section of the balance sheet and isincludedas partofaccumulated other comprehensive income. The functional currency of the Company and its subsidiaries in China is the Chinese Renminbi. i. Income taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is recognized if it is more likely than not that some portion, or all, of a deferred tax asset will not be realized. The Company applied the provisions of ASC 740-10-50,“Accounting For Uncertainty In Income Taxes”, which provides clarification related to the process associated with accounting for uncertain tax positions recognized in our financial statements. Audit periods remain open for review until the statute of limitations has passed. The completion of review or the expiration of the statute of limitations for a given audit period could result in an adjustment to the Company’s liability for income taxes. Any such adjustment could be material to the Company’s results of operations for any given quarterly or annual period based, in part, upon the results of operations for the given period. As of June 30, 2011, management considered that the Company had no uncertain tax positions, and will continue to evaluate for uncertain positions in the future. China Yida is subject to U.S. Federal and California state examination by tax authorities for years after 2006, and the PRC tax authority for years after 2005. j. Fair values of financial instruments The carrying amounts reported in the condensed consolidated financial statements for current assets and currently liabilities approximate fair value due to the short-term nature of these financial instruments. The carrying amount of long-term loans approximates fair value since the interest rate associated with the debt approximates the current market interest rate. In 2008, the Company adopted ASC 820-10, “Fair Value Measurements and Disclosures”, which establishes a single authoritative definition of fair value and a framework for measuring fair value and expands disclosure of fair value measurements for both financial and nonfinancial assets and liabilities. This standard defines fair value, provides guidance for measuring fair value and requires certain disclosures. This standard does not require any new fair value measurements, but discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flows) and the cost approach (cost to replace the service capacity of an asset or replacement cost). For purposes of ASC 820-10-15, nonfinancial assets and nonfinancial liabilities would include all assets and liabilities other than those meeting the definition of a financial asset or financial liability as defined in ASC-820-10-15-15-1A. 7 CHINA YIDA HOLDING CO. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) k. Statutory Reserves In accordance with the relevant laws and regulations of the PRC and the articles of association of the Company, the Company is required to allocate 10% of their net income reported in the PRC statutory accounts, after offsetting any prior years’ losses, to the statutory surplus reserve, on an annual basis. When the balance of such reserve reaches 50% of the respective registered capital of the subsidiaries, any further allocation is optional. As at June 30, 2011, the statutory reserve of the subsidiaries already reached 50% of the registered capital of the subsidiaries and the Company did not have any further allocation on it. The statutory surplus reserves can be used to offset prior years’ losses, if any, and may be converted into registered capital, provided that the remaining balances of the reserve after such conversion is not less than 25% of registered capital. The statutory surplus reserve is non-distributable. l. Segment reporting ASC 250, "Disclosure About Segments of an Enterprise and Related Information" requires use of the "management approach" model for segment reporting. The management approach model is based on the way a company's management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. m. Reclassification Certain reclassifications have been made to the 2010 consolidated financial statements to conform to the 2011 consolidated financial statement presentation. These reclassifications had no effect on net loss or cash flows as previously reported. n. Recent accounting pronouncements On May 12, 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2011-04 (“ASU 2011-04”), Fair Value Measurement (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS. ASU 2011-04 completes a major project of the boards’ joint work to improve IFRS and US GAAP and to bring about their convergence. For US GAAP, ASU 2011-04 will supersede most of the guidance in Topic 820, although many of the changes are clarifications of existing guidance or wording changes to align with IFRS 13. It also reflects the FASB’s consideration of the different characteristics of public and non-public entities and the needs of users of their financial statements. ASU 2011-04 will be effective for public entities for interim and annual periods beginning after December 15, 2011, and should be applied prospectively. The adoption of this accounting standard is not expected to have a material effect on the Company’s condensed consolidated financial statements. On June 16, 2011, FASB issued Accounting Standards Update 2011-05 (“ASU 2011-05”), Comprehensive Income (Topic 220)-Presentation of Comprehensive Income. ASU 2011-05 eliminates the current option to report other comprehensive income and its components in the statement of changes in equity, and requires that all nonowner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The amendments in ASU 2011-05 should be applied retrospectively. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The adoption of this accounting standard is not expected to have a material effect on the Company’s condensed consolidated financial statements. 8 CHINA YIDA HOLDING CO. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3. PROPERTY AND EQUIPMENT, NET Property and equipment consist of the following: June 30, 2011 December 31, 2010 Building $ $ Electronic Equipment Transportation Equipment Office Furniture Less: Accumulated Depreciation (6,358,025 ) (4,538,190 ) Property and equipment, net $ $ Depreciation expense for the six months ended June 30, 2011 and 2010 were $1,695,433 and $721,972, respectively Depreciation expense for the three months ended June 30, 2011 and 2010 were $854,244 and $354,478, respectively. 4. CONSTRUCTION IN PROGRESS Construction in progress amounted to $37,470,810 and $35,191,692 as of June 30, 2011 and December 31, 2010.It is mainly related to the construction of new tourist resorts which the Company has developed. This includes management rights in Yunding; various small ongoing projects related to the Great Golden Lake; constructions projects related to the Jiangxi Zhangshu Yangsheng TianTang resort and Jiangxi Fenyi Dongdou resort. The estimated completion date of the construction projects in progress is December 31, 2011. The amount of capitalized interest included in construction in progress for the six months ended June 30, 2011 and 2010 amounted to $257,159 and 142,384, respectively. The amount of capitalized interest included in construction in progress for the three months ended June 30, 2011 and 2010 amounted to $257,159 and $71,981, respectively. The tourist resort in Yunding opened on September 28, 2010 at which timethe Company thentransferred the related construction in progress of $50,019,707 to property and equipment during the year ended December 31, 2010. The second phase of construction of the Yunding resort has started and is included in construction in progress as of June 30, 2011.Construction in progress with a total amount of $0 and $ 53,284,688 were transferred to property and equipment during the six months ended June 30, 2011 and year ended December 31, 2010, respectively. The Company advances and prepays certain amounts as project deposits.These balances are interest free and unsecured. As of June 30, 2011 and December 31, 2010, advances and prepayments amounted to $1,399,370 and $1,020,000, respectively. There are certain projects whichwere stillunder construction. As of June 30, 2011 and December 31, 2010, the Company paid long term prepayments for these construction projects which amounted to $1,381,119 and $193,593, respectively. As of June 30, 2011 and December 31, 2010, the construction in progress consists of the projects related to the construction of the following: June 30, 2011 December 31, 2010 Great Golden Lake $ $ Yunding resort (Phases I and II) Jiangxi Zhangshu Yangsheng TianTang resort Jiangxi Fenyi Dongdou resort $ $ 9 CHINA YIDA HOLDING CO. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5. INTANGIBLE ASSETS, NET Intangible assets consist of the following: June 30, 2011 December 31, 2010 Management right of tourist resort $ $ Advertising board Commercial airtime rights Land use right Accumulated amortization (8,458,393 ) (6,414,488 ) Intangible assets, net $ $ The Company acquired a 30 year tourist resort management right in August 2001 from unrelated parties for purchase consideration of $5,415,023 (RMB35,000,000). The Company entered into an agreement with a third party on February 29, 2008 and obtained afive-year advertising rightfor 30 outside advertising boards in Fuzhou city for purchase consideration of $6,962,172(RMB 45,000,000). The agreement has a five-year term. On August 1, 2010, the Company entered into a commercial airtime rights agreement with a television station. Under the terms of the agreement, the Company can obtain commercial airtime and resell to advertisers from August 1, 2010 to July 31, 2013 for a monthly fee of $154,715 (RMB 1,000,000). The fee will be increased by 20% annually on every August 1. The agreement can be renewed for two additional years, withmutual agreement between the parties. Since the Company is reselling the commercial airtimetoadvertisers, the Company has present-valued the monthly payments, including the 20% annual increase, using the market borrowing rate of 7% for three years and recorded $6,508,535 (RMB42,067,917) as commercial airtime rights asan intangible asset, $6,757,948 (RMB43,680,000) as obligation under airtime rightscommitment, and $249,413 (RMB1,612,083) as deferred interest at inception (See note 7). At inception, the Company had made an initial assessment that there is no assurance the Company will exercise the option for two additional years and therefore, the Company has only considered the present value of the monthly fee for the first three years under the terms of the agreement. Amortization expense for the six months ended June 30, 2011 and 2010 amounted to$1,874,315 and $743,149, respectively. Amortization expense for the three months ended June 30, 2011 and 2010 amounted to$944,070 and $371,945, respectively. Estimated amortization for the next five years and thereafter is as follows: Remainder of 2011 $ Thereafter $ 10 CHINA YIDA HOLDING CO. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 6. BANK LOANS Short-term loans Short-term loans represent the borrowings from commercial banks that are due within one year. These loans consisted of the following: June 30, 2011 December 31, 2010 Loan from Construction Bank, interest rate at 5.56% per annum, due December 15, 2011, collateralized by the Tulou’s property. $ $ Loan from Fujian Haixia bank (formerly known as Merchant bank of Fuzhou), interest rate at 6.67% per annum, due November 5, 2011, guaranteed by Fujian Jintai Tourism Development Co., Ltd. Total $ $ Interest expense forthe six months ended June 30, 2011 and 2010 amounted to$62,246 and $54,049, respectively. Interest expense forthe three months ended June 30, 2011 and 2010 amounted to$32,715 and $27,289, respectively. The interest expense for the six months ended June 30, 2011 and 2010 that amounted to $32,715 and $54,049 was capitalized as part of construction in progress. The interest expense for the three months ended June 30, 2011 and 2010 that amounted to $32,715 and $27,289 was capitalized as part of construction in progress. Property and equipment with a net book value of $1,199,789 is pledged as collateral for these short-term loans. Long-term debt Long term debt consists of the following: June 30, 2011 December 31, 2010 Loan from Taining Credit Union, interest rate at 7.02% per annum, due March 20, 2012, collateralized by the management rights of the Great Golden Lake. $ $ Loan from Industrial and Commercial Bank of China Limited, interest rate at 6.40% per annum, final installment due December 15, 2017, secured by credit guarantee of Fujian Jintai and the right to collect resort ticket sales at Yunding resort as additional collateral (Note (a)) - Less: current portion - Total $ $ Note: (a) $309,430 (RMB2,000,000) is due in 2011; $1,005,647 (RMB6,500,000) is due in 2012; $1,315,077 (RMB8,500,000) is due in 2013; $1,701,864 (RMB11,000,000) is due in 2014; $2,088,652 (RMB13,500,000) is due in 2015; $2,166,009 (RMB14,000,000) is due in 2016 and $2,166,009 (RMB14,000,000) is due in 2017. Interest expense for the six months ended June 30, 2011 and 2010 amounted to$375,148 and $88,335, respectively. Interest expense for the three months ended June 30, 2011 and 2010 amounted to$227,888 and $44,692, respectively. The interest expense for the six months ended June 30, 2011 and 2010 that amounted to $227,888 and $88,335 was capitalized as part of construction in progress. The interest expense for the three months ended June 30, 2011 and 2010 that amounted to $227,888 and $44,692 was capitalized as part of construction in progress. Management right of the tourist resort with a net book value of $3,625,057 is used as collateral for the long-term debt from Taining Credit Union.The loan from Industrial and Commercial Bank of China Limited is secured by credit guarantee of Fujian Jintai and the right to collect resort ticket sales at Yunding resort as additional collateral. 11 CHINA YIDA HOLDING CO. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7. OBGLIATION UNDER AIRTIME RIGHTS COMMITMENT Obligation under airtime rights commitment (See note 5) consists of the following: Remainder of 2011 $ Less: deferred interest ) Less: current portion ) $ Maturities of the long-term debt: Remainder of 2011 $ $ 8. INCOME TAX The Company is subject to Hong Kong (“HK”) and People’s Republic of China (“PRC”) profit tax. For certain operations in HK and PRC, the Company has incurred net accumulated operating losses for income tax purposes. United States The Company is incorporated in the United States of America and is subject to United States federal taxation. No provisions for income taxes have been made as the Company has no taxable income for the year. The applicable income tax rate for the Company for the six months ended June 30, 2011 and 2010 was 35% and 35%, respectively.No tax benefit has been realized since a valuation allowance has offset the deferred tax asset resulting from the net operating losses. Cayman Islands Keenway Limited, a wholly owned subsidiary of the Company, is incorporated in the Cayman Islands and, under the current laws of the Cayman Islands, is not subject to income taxes. Hong Kong Hong Kong Yi Tat, a wholly owned subsidiary of the Company, is incorporated in Hong Kong. Hong Kong Yi Tat is subject to Hong Kong taxation on its activities conducted in Hong Kong and income arising in or derived from Hong Kong. No provisions for income taxes have been made as Hong Kong Yi Tat has no taxable income for the year. The applicable statutory tax rate for the subsidiary for the six months ended June 30, 2011 and 2010 was 16.5% and 16.5%, respectively. PRC Effective on January 1, 2008, the PRC Enterprise Income Tax Law, EIT Law, and Implementing Rules impose an unified enterprise income tax rate of 25% on all domestic-invested enterprises and foreign investment enterprises in PRC, unless they qualify under certain limited exceptions. As such, starting from January 1, 2008, the Company’s subsidiaries in PRC are subject to an enterprise income tax rate of 25%. 12 CHINA YIDA HOLDING CO. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 8. INCOME TAX (CONTINUED) The provision for income tax consists of the following: For The Six Months Ended June 30, For The Three Months Ended June 30, Current USA $
